      Case 1:20-cv-00170-MW-GRJ Document 1 Filed 08/03/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

DAVID FLORES,

             Plaintiff,
                                             Case No.:
v.                                           Lower Case No.: 1-2020-CA-1792

ANTIBIOTIC ADJUVANT, INC.,
SMARTSTEWARD, INC., and
GAETANO P. LATORRE,

          Defendants.
______________________________________/

                    DEFENDANTS’ NOTICE OF REMOVAL

      Defendants,         ANTIBIOTIC    ADJUVANT,         INC.     (“ANTIBIOTIC

ADJUVANT”) and GAETANO P. LATORRE (“LATORRE”) (collectively

referred to as "Defendants”), by and through their undersigned counsel and pursuant

to 28 U.S.C. §§ 1331, 1441, and 1446, hereby gives notice of the removal of the

above-styled action filed by Plaintiff, DAVID FLORES (hereinafter “Plaintiff”),

from the Circuit Court of the Eighth Judicial Circuit, in and for Alachua County,

Florida, to this Court. Defendants submit the following short and plain statement of

the grounds for removal, in accordance with 28 U.S.C. § 1446(a), which shows that

removal is proper in this case:

      1.     On July 6, 2020, Plaintiff filed a Complaint against Defendants in the
       Case 1:20-cv-00170-MW-GRJ Document 1 Filed 08/03/20 Page 2 of 5




Circuit Court of the Eighth Judicial Circuit, in and for Alachua County, Florida. The

Clerk of that Court assigned Case Number 1-2020-CA-1792 to this action.

      2.     Plaintiff served Antibiotic Adjuvant with a Summons and a copy of the

Complaint on July 13, 2020. (See Exhibit A).

      3.     Plaintiff served LaTorre with a Summons and a copy of the Complaint

on July 13, 2020. (See Exhibit B).

      4.     SmartSteward, Inc. has not yet been served with a Summons and a copy

of the Complaint.

      5.     Plaintiff’s Complaint purports to set forth two counts against all

Defendants for alleged violations of Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq. (Complaint ¶¶ 1, 25 - 32), two counts against Antibiotic Adjuvant for

breach of contract (Complaint ¶¶ 1, 33 - 44), and quantum meruit (Complaint ¶¶ 1,

44 - 47), as well as one count against all Defendants for declaratory relief (Complaint

¶¶ 1, 48 - 56).

      6.     The Court has original jurisdiction over this action over civil actions

arising under the Constitution, laws, or treaties of the United States. See 28 U.S.C.

§ 1331.    In this case, the Court has original jurisdiction over this action because

Plaintiff alleges violations of under the FLSA. 28 U.S.C. § 1331. Therefore, this

action is properly removable under 28 U.S.C. § 1331 and § 1441(a), which allows

                                          2
      Case 1:20-cv-00170-MW-GRJ Document 1 Filed 08/03/20 Page 3 of 5




for removal of “any civil action brought in a State court of which the district courts

of the United States have original jurisdiction.”

      7.     Venue is proper in this Court under 28 U.S.C. § 1391(b), 1441(a), and

Local Rule 3.1(B), United States District Court, Northern District of Florida.

      8.     A complete copy of all pleadings filed in the Circuit Court of the Eighth

Judicial Circuit has been filed simultaneously with this Notice of Removal.

      9.     Defendants have provided written notice of the removal to Plaintiff,

and, contemporaneously with this Notice, Defendants are filing the Notice of Filing

Notice of Removal in the Circuit Court of the Eighth Judicial Circuit, in and for

Alachua County, Florida. A copy of the Notice of Filing Notice of Removal is

attached hereto as Exhibit C.

      10.    All Defendants who have been served consent to and join in the

removal of this action.

      11.    Defendants will respond to the Complaint in this Court in accordance

with Rules 8, 12, and 81 of the Federal Rules of Civil Procedure and Local Rule 7.2.

      12.    Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely

because it has been filed within thirty (30) days after service of the complaint.

      WHEREFORE, Defendants respectfully assert that this action has been

properly removed to this Court.

                                          3
Case 1:20-cv-00170-MW-GRJ Document 1 Filed 08/03/20 Page 4 of 5




Dated this 3rd day of August, 2020.

                               Respectfully submitted,

                               s/ Stephanie M. Marchman
                               STEPHANIE M. MARCHMAN
                               Florida Bar No. 854301
                               Stephanie.marchman@gray-robinson.com
                               GRAYROBINSON, P.A.
                               720 S.W. 2nd Avenue, Suite 106
                               Gainesville, Florida 32601
                               Tel: (352) 376-6400
                               Fax: (352) 376-6484

                               SACHA DYSON
                               Florida Bar No. 509191
                               Sacha.dyson@gray-robinson.com
                               GRAYROBINSON, P.A.
                               401 East Jackson Street, Suite 2700
                               Post Office Box 639 (33601)
                               Tampa, Florida, 33602
                               Tel: (813) 273-5000
                               Fax: (813) 273-5145

                               Attorneys for Defendants




                                 4
      Case 1:20-cv-00170-MW-GRJ Document 1 Filed 08/03/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 3rd day of August, 2020, I electronically

filed the foregoing with the Clerk of the Court by using the CMECF system and will

send notice by e-mail and U.S. Mail to the following:

      Joseph C. Shoemaker
      BOGIN, MUNNS & MUNNS, P.A.
      628 S. 14th Street
      Leesburg, Florida 34748
      jshoemaker@boginmumms.com; bmmservice@boginmunns.com;
      thammond@boginmunns.com

      Attorney for Plaintiff


                                      s/ Stephanie M. Marchman
                                      Attorney




                                        5
